UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: DECEMBER 31, 2013 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 National Automation Services, Inc. (Name of Small Business Issuer in its Charter) Nevada 000-53755 26-1639141 (State or jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) P.O. Box 400775 Las Vegas, NV 89140 877-871-6400 (Address number principal executive offices) (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common, par value $0.001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No R Check whether the Registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act.Yes £No R Check whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer£ Accelerated filed£ Non-accelerated filer£ Smaller reporting companyR Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR The market value of the voting stock held by non-affiliates as of June 30, 2013 is $325,773 based on 325,772,878 shares held by non-affiliates. Due to the fact that there is no trading market for the Registrant’s common stock, these shares have been arbitrarily valued at par value of one thousandth ($0.001) per share. As of April 11, 2014, the Registrant had751,987,293shares of common stock outstanding. Documents incorporated by reference: None 1 Table of Contents PART I 3 ITEM 1: BUSINESS 3 ITEM 1A: RISK FACTORS 6 ITEM 1B: UNRESOLVED STAFF COMMENTS 10 ITEM 2: PROPERTIES 10 ITEM 3: LEGAL PROCEEDINGS 11 ITEM 4: MINE SAFETY DISCLOSURES 11 PART II 11 ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 11 ITEM 6: SELECTED FINANCIAL DATA 12 ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 12 ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING ANDFINANCIAL DISCLOSURE 35 ITEM 9A: CONTROLS AND PROCEDURES 36 ITEM 9B: OTHER INFORMATION 37 PART III 38 ITEM 10: DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 38 ITEM 11: EXECUTIVE COMPENSATION 39 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 41 ITEM 14: PRINCIPAL ACCOUNTANT FEES AND SERVICES 43 ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 50 2 PART I FORWARD LOOKING STATEMENTS Forward-looking statements include the information concerning National Automation Services’ possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, and the effects of future regulation and the effects of competition. Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “believe,” “may,” “will,” or similar expressions. Forward-looking statements involve risks, uncertainties and assumptions. Actual results may differ materially from those expressed in the forward-looking statements. We do not have any intention or obligation to update forward-looking statements after we distribute this report. You should understand that many important factors, in addition to those discussed elsewhere in this report, and could cause our results to differ materially from those expressed in the forward-looking statements. These factors include, without limitation, increases in materials, labor, demand for services, our ability to implement our growth strategy, our fixed obligations, and our dependence on the market demand for automation and control services. ITEM 1:BUSINESS Business Development, History and Organization Organizational History On December28, 2007, we incorporated as a Nevada corporation under the name National Automation Services, Inc. (referred to herein as “NAS” or the “Company”). On August 6, 2009, National Automation Services, Inc. filed a Form 10, which under SEC rule, reinstates our public reporting obligations under federal securities laws. The Form 10 had an effective registration date 60 days after submission on October 6, 2009 and was cleared of SEC’s limited comments as of March 8, 2010. Overview NAS is a public holding company that serves various market sectors. Currently our market concentration is in the Petro-chemical industry. Our business plan takes action with expansion through carefully selected acquisitions. We anticipate expansion by acquisition into several geographic regions over the next 12 to 18 months. Our telephone number for our executive offices is (877) 871-6400. Our common stock is currently quoted on the OTC Markets under the symbol “NASV.QB”. Plan of Operation We intend to focus our efforts on implementing the following business strategy: The Company has evaluated the scope of its business plan and has modified it to reduce corporate overhead functions leaving all operating activities at the subsidiary level. The benefits of this new direction have begun to be realized in the fourth quarter of 2013 and beyond. Our goal is to acquire companies with track records of long term, stable, and profitable operations.Each subsidiary operates as its own entity with current management retained. This allows the Company’s management to focus on maintaining quality while increasing current levels of revenues and profitability.Each subsidiary provides their financials to NAS and the Company will make site visits to ensure companies are in compliance for reporting and monitoring purposes. With the new focus as stated above, on February 28, 2014, the Company entered into a purchase and sale agreement with JD Field Services (“JD”). This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. JD also provides oil and gas equipment rental services, hot shot, roustabout services and construction site development services. JD also operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. 3 We feel this new and redirected focus will offer each subsidiary an opportunity for growth through synergies created by becoming a part of the Company. We have begun evaluating other companies for acquisition in the fourth quarter of 2013 and beyond. The evaluation process is conducted by our acquisition board and the companies are evaluated on the following attributes: · Geographic area · Synergies with our current core businesses · Niche marketing · Areas of expertise · Price/earnings ratio · Benefit: Customer base, proprietary products, technology, and talent base. Raise Additional Capital We currently have a cash shortage, and our operating revenues are insufficient to fund our operations. Consequently, our audited financial statements contain, in Note 3, an explanatory paragraph to the effect that our ability to continue as a going concern is dependent on our ability to increase our revenue, eliminate our recurring net losses, eliminate our working capital deficit, and realize additional capital; and we can give no assurance that our plans and efforts to do so will be successful (see Item 8, Financial Statements and Supplementary Data). Therefore, we require additional funds to finance our business activities on an ongoing basis and to implement our acquisition strategy portraying our Company as one able to provide a target Company with additional working capital to finance and grow its business.Accordingly, we intend to seek additional financing.Any additional funding sought would likely result in a material and substantial dilution of the equity interests of our current shareholders, and also likely will increase our debt servicing obligations for the future (See also Item 1A, Risk Factors). On February 24, 2014, the Company entered into a purchase and sale agreement with JD. The purchase of JD provides NAS a means to cure our cash shortage and eliminate our net losses. As such this purchase is the first step to continue as a going concern. Improve Existing Operations Our operating results have been unsatisfactory.We had a working capital deficit of $(2,875,372) at December 31, 2013. We also have experienced recurring losses.For the fiscal year end December 31, 2013, we had an operating loss of $(205,970), and a net loss of $(280,596), primarily due to interest expenses for outstanding liabilities owed. For the year ended December 31, 2012, we had an operating loss of $(266,255), and a net income of $(510,063), due primarily for our disposal of Trafalgar debt as noted in our settlement agreement dated March 25, 2011. At April 11, 2014, our cash on hand, most of which was obtained from recent convertible note agreements and private placement offerings, was approximately $85,000. We have begun our efforts to improve the existing operations by removing the burdens and obstacles that we believe are impeding our operations. With Trafalgar litigation settled and our first acquisition in the first quarter of 2014, the Company is moving forward. Affect Strategic Acquisitions We intend to expand our operations in the continental United States by acquiring select small to medium sized privately-held companies that primarily perform work for industrial applications. We use the following criteria to evaluate acquisition opportunities: · Established businesses with a proven track record: We seek established businesses with a proven operating track record strong financial performance, positive operating results, established or growing contract backlogs, and/or the potential for positive operating cash flow.We consider the experience and skill of management and whether other talented personnel exist within the Company or the local market. · Opportunity for growth of our industrial business: We look for businesses with an established base of industrial end users, to provide us an opportunity to increase synergism of our portfolio as well as market diversification. · Opportunity to purchase and assimilate technologies and infrastructures to further aid our operational, technological, and overhead objectives. 4 The criteria identified above are not intended to be exhaustive. Any evaluation relating to the merits of a particular business combination will be based, on the above factors as well as other considerations deemed relevant by our management. Accordingly, we may enter into a business combination that does not meet any or all of these criteria if we believe that it has the potential to create significant stockholder value. We intend to affect our acquisitions through several different financial methods; one such method is a stock purchase using the acquisitions cash flow to pay for the sale of our public stock. We currently have banks and access to cash for the funding of our acquisitions. The structure of the deal is an upfront cash payment with the owner carrying an interest bearing note payable for five years. Director Qualifications and Board of Directors Role Our Company’s Board of Director qualifications, to date, have been determined by but not limited to senior executive position, professional experience, operational experience, and strategic and realized capital potential which would be required to successfully supervise, guide and operate a public holding company. Their fundamental role has been to guide the Company’s success in its current operations, strategic development, oversee the executive levels of the Company, while also ensuring Company compliance with the rules and regulations of a publicly traded company. Management, in the past, has traditionally had a broad discretion to adjust the allocation of our cash and other resources (what we pay and issue stock compensation for services rendered).The Company now and moving forward requires a majority of the Board of Directors (which now consists of independent Board members outside of management) consent to use cash resources as well as equity resources for such purposes. We have begun to act on our primary goal to have our Corporate Governance rules and regulations implemented to continue our business strategy. The Board of Directors role in the next six to twelve months will continue to move from its existing blend of management and direct dependence on ownership to one of independence set forth in our Governance charter as noted on our website and other disclosed documentation. These principals also adhere to the Company’s code of conduct (ethics) which is also noted on the Company’s website and exhibited on this annual filing. Acquisitions Affected Intuitive System Solutions, Inc. Intuitive Systems Solutions, Inc., a wholly owned subsidiary and a Nevada corporation headquartered in Henderson, Nevada, was made dormant in January 2012. Intecon, Inc. Intecon Inc., a wholly owned subsidiary and an Arizona corporation headquartered in Tempe, Arizona, was made dormant in January 2012. JD Field Services, Inc. On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. On March 21, 2014, the Company amended its purchase and sale agreement to JD as the original PSA left a 6 month “unwinding” provision should NAS not be able to achieve its benchmarks in uplifting and repayment of JD debt in the course of 270 days. We have amended this position to the following, (1) NAS shall pay or assume all outstanding debt of JD. Payment on debt held by JD where the Sellers have executed personal guarantees shall be given priority over other non-priority debts, and payments on such personally guaranteed debt will be accelerated if NAS or JD profits are sufficient to do so. (2) Each Seller of JD shall receive six percent (6%) of the outstanding common stock of NAS, constituting approximately six percent (6%) each of the total equity of NAS, but not requiring any fractional shares, or approximately fifty-nine million (59,000,000) shares each. (3) NAS shall provide to JD a Power of Attorney representing voting rights and control over approximately eighteen percent (18%) of the equity interests in NAS; holding in reserve, one hundred fifty eight million (158,000,000) shares of NAS Class A Common Stock to be representative of this Interest. (4) NAS shall pay any broker's commission associated with the purchase of JD interests, up to five hundred thousand dollars ($500,000).NAS shall pay any remaining broker's commissions. 5 Our Business Principal Services General By broadening our corporate focus to include new companies in services, product, distribution, manufacturing and production, NAS will create a diverse spectrum of revenue potential. As acquisitions are concluded, NAS will be defining this spectrum of its services.JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. JD also provides oil and gas equipment rental services, hot shot, roustabout services and construction site development services. JD also operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. Our Market NAS intends to acquire businesses in the Petro-chemical, industrial, and related services at attractive prices with strong management teams, leaving these businesses intact, while providing the financial and human capital resources to grow revenue streams organically and through leveraging synergies of other acquired sister businesses. We have begun to expand on our business strategy while adding diversification into additional new markets as defined by the targeted acquisitions. Business Conditions Environmental Matters We are subject to environmental regulation by federal, state and local authorities in the United States. Although we believe we are in substantial compliance with all applicable environmental laws, rules and regulations (“laws”), the field of environmental regulation can change rapidly with the enactment or enhancement of laws and stepped up enforcement of these laws, either of which could require us to change our manufacturing methods. At present, we are not involved in any material environmental matters and are not aware of any material environmental matters threatened against us. Proprietary Rights We do not own or license any patents or trademarks, and we have no immediate plans to do so. We have not filed, and do not intend to file, any application with any government agency for protection or registration of these rights. We rely upon a combination of nondisclosure and other contractual arrangements to protect our proprietary rights. Reports to Security Holders You may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You may also find all of the reports that we have filed electronically with the SEC at their internet site www.sec.gov. ITEM 1A:RISK FACTORS In any business venture, there are substantial risks specific to the particular enterprise which cannot be ascertained until a potential acquisition, reorganization or merger candidate has been specifically identified; however, at a minimum, our present and proposed business operations will be highly speculative, and will be subject to the same types of risks inherent in any new or unproven venture, and will include those types of risk factors outlined below, among others that cannot now be determined. 6 Risks Relating To Our Business Continuation as aGoing Concern Our auditors' report on our audited December 31, 2013 and 2012 financial statements, and Note 3 to such financial statements, reflect a substantial doubt about our ability to continue as a going concern. We have begun to expand our operations purely through acquisition in 2014 and will continue to acquire in the foreseeable future. We will be carefully managing our overhead to maximize the effects of profitable acquisitions. However, we can give no assurance that these plans and efforts will be successful. On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several anticipated acquisitions that NAS has as a part of its growth strategy. The purchase of JD provides the Company a means to cure our cash shortage and eliminate our net losses. As such the purchase is the first step to continue as a going concern. WeNeed Additional Capital In the past we have experienced recurring net losses, including net losses of $(280,596) for the fiscal year ended December 31, 2013, and we had an accumulated deficit of $(16,094,605) at December 31, 2013. We have a cash shortage, with approximately $85,000 of cash on hand at April 11, 2014. Therefore, we require additional funds to finance our business activities on an ongoing basis and to implement our acquisition strategy portraying our company as one able to provide a target subsidiary not only with cost savings results but also with additional working capital to finance and grow the business. Risks of Expansion by Acquisition Our business strategy depends in large part on our ability to identify and acquire suitable companies, to expand our current expertise into the markets of our acquired companies, and to capitalize on the expertise of these companies to obtain new business in our current markets. Delays or failures in acquiring new companies would materially and adversely affect our planned growth. The success of this proposed strategy will depend on numerous factors, some of which are beyond our control, including the following: · securing any required approvals from our lender(s) and others; · our ability to effectively integrate an acquired company, including its information systems and personnel; · our ability to retain the services of the key employees of the acquired company; · availability of additional qualified operating personnel; · necessary or unavoidable increases in wages, or unanticipated operating costs; · the possibility of unforeseen events affecting the region particularly in which an acquired company operates; · adverse effects on existing business relationships resulting from the performance of an acquired company; and · diversion of management’s attention from operating our business. The acquisition transactions may also result in the following: · issuance of additional stock that would further dilute our current stockholders’ percentage ownership; · incurring debt; · assumption of unknown or contingent liabilities;or · negative effects on reported operating results from acquisition-related charges and · amortization of acquired technology, goodwill and other intangibles. Therefore, our business strategy may not have the desired result, and notwithstanding effecting numerous acquisitions we still may be unable to achieve profitability or, if profitability should be achieved, to sustain it. 7 Decreases in construction, industrial activities could adversely affect our revenues and operating results by decreasing the demand for our equipment and prices we can charge. Our products and services provided by JD are used primarily in non-residential construction activity, industrial activity and the oil and gas industry. The economic downturn and the resulting decreases in construction and industrial activities in the United States has adversely affected our revenues and operating results and may further decrease the demand for our equipment and the prices we can charge. Certain factors that may cause weakness, either temporary or long-term, in the construction industry included · weakness in the economy, the onset of a recession or a prolonged recession; · an increase in interest rates; · lack of available financing to fund development projects; · reductions in corporate spending for plants and facilities or government spending for infrastructure projects; · adverse weather conditions and natural disasters; · terrorism or hostilities involving the United States; · and an increase in the cost of construction materials. Our debt exposes us to risks Our indebtedness has the potential to affect us adversely in many ways. For example, it will or could: · increase our vulnerability to adverse economic, industry or competitive developments; · require us to devote a substantial portion of our cash flow to debt service, reducing funds available for other purposes or otherwise constrain our financial flexibility; · affect our ability to obtain additional financing, particularly because substantially all of our assets are subject to security interests relating to existing indebtedness; or · decrease our profitability or cash flow. Also, if we are unable to service our indebtedness and fund our operations, we will be forced to seek alternatives that may include: · reducing or delaying capital expenditures; · limiting our growth; · seeking additional capital; · selling assets; or · restructuring or refinancing our indebtedness. If we adopt an alternative strategy, it may not be successful and we may still be unable to service our indebtedness and fund our operations. Control by Management and Directorship Our company is effectively controlled by Management, specifically Messrs. Robert W. Chance, Jeremy Briggs, Jason Jensen, and David Gurr (“Management”), who collectively own approximately 26.55% (as of April 11, 2014) of our outstanding common stock, and Messrs. Sean Sego, Jim Gunn, Kevin Brown, and Tom Sego, who hold positions on our board of directors as independent directors which complies with NASDAQ Rule 5605(a)(2) and own 7.4% of the Company’s outstanding common stock for a total controlled ownership of 33.95%. While we intend to pursue our business strategy as set forth herein, Management has broad discretion to adjust the application and allocation of our cash and other resources, whether in order to address changed circumstances and opportunities or otherwise. As a result of such discretion, our success is substantially dependent upon their judgment. In addition, Management is able to elect our board of directors and to cause the directors to declare or refrain from declaring dividends, liquidation, conversion, voting or other rights which could adversely affect the voting power or other rights holders of our common stock, issue additional shares of capital stock and generally to direct our affairs and the use of all funds available to us. Any such preferred stock also could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Any issuance of common or preferred stock could substantially dilute the percentage ownership of the Company held by our current stockholders. 8 Dependence on Management Our success is dependent upon the active participation of our Management. We have entered into employment agreements (i)with Mr. Chance, for an initial two-year term, which expired February14, 2009, and continues annually thereafter, and(ii) with Mr. Briggs which expired on December31, 2012, where he continued his services as a consultant. As of April 2013, he restarted his employment with the Company. In addition, we do not maintain any "key man" insurance on any of their lives. In the event we should lose the services of any of their people, our business would suffer materially. There can be no assurance that we would be able to employ qualified person(s) on acceptable terms to replace them. Dependence on Third-Party Suppliers Our manufacturing processes require that we buy a high volume of components from third party suppliers. Our reliance on these suppliers involves certain risks, including: · The cost of these items might increase, for reasons such as inflation and increases in the price of the precious metals, if any, or other internal parts used to make such items, which could cause our costs to complete a job to exceed the estimate we used to create our bid; · Poor quality could adversely affect the reliability and reputation of our product; and · A shortage of components could adversely affect our manufacturing efficiencies and delivery capabilities, which could prevent us from obtaining, or hinder our ability to obtain, new business, which could jeopardize our ability to comply with the requirements of our contracts. Any of these uncertainties also could adversely affect our business reputation and otherwise impair our profitability and ability to compete. Risks Related to Our Industry in General Exposure to Product and Professional Liability Claims In the ordinary course of our business, we may be subject to product and professional liability claims alleging that products we sold or services that we provided failed or had adverse effects. We maintain liability insurance with operations performing at JD. The coverage is at a level which we believe to be adequate. A successful claim in excess of the policy limits of the liability insurance could materially adversely affect our business. As a user of products manufactured by others, we believe we may have recourse against the manufacturer in the event of a product liability claim. There can be no assurance, however, that recourse against a manufacturer would be successful, or that any manufacturer will maintain adequate insurance or otherwise be able to pay such liability. Demand for the majority of our services is substantially dependent on the levels of expenditures by the oil and gas industry. A substantial or an extended decline in oil and gas prices could result in lower expenditures by the oil and gas industry, which could have a material adverse effect on our financial condition, results of operations and cash flows. Demand for the majority of our services depends substantially on the level of expenditures by the oil and gas industry for services. These expenditures are generally dependent on the industry’s view of future oil and natural gas prices and are sensitive to the industry’s view of future economic growth and the resulting impact on demand for oil and natural gas. Declines, as well as anticipated declines, in oil and gas prices could also result in project modifications, delays or cancellations, general business disruptions, and delays in payment of, or nonpayment of, amounts that are owed to us. These effects could have a material adverse effect on our financial condition, results of operations and cash flows. The prices for oil and natural gas have historically been volatile and can be affected by a variety of factors, including: · demand for hydrocarbons, which is affected by general economic and business conditions · the ability of the Organization of Petroleum Exporting Countries (“OPEC”) to set and maintain production levels for oil · oil and gas production levels by non-OPEC countries · governmental policies and subsidies · weather conditions The oil and gas industry has historically experienced periodic downturns, which have been characterized by diminished demand for oilfield services and downward pressure on the prices we charge. However, recent operational increases in the domestic oil and gas industry may offset the effects of the economic downturn in that industrial sector; it is currently unknown whether this will lead to a sustained increase in demand for our equipment and services. 9 Failure to obtain and retain skilled technical personnel could impede our operations. We require highly skilled personnel to operate and provide technical services and support for our business.Competition for the personnel required for our businesses intensifies as activity increases.In periods of high utilization it may become more difficult to find and retain qualified individuals to provide services to the site pads.This could increase our costs or have other adverse effects on our operations. We must comply with numerous environmental and occupational health and safety regulations that may subject us to unanticipated liabilities. Our facility and operations are subject to federal, state and local environmental and occupational safety and health requirements, including those relating to discharges of substances into the air, water and land, the handling, storage, use and disposal of hazardous materials and wastes and the cleanup of properties affected by pollutants. We do not anticipate any material adverse effect on our business, financial condition or competitive position as a result of our efforts to comply with these requirements. However, if we violate environmental laws or regulations, we may be held liable for damages and the costs of remedial actions, and could be subject to fees and penalties. We may violate or incur liability under environmental laws and regulations in the future as a result of human error, newly discovered noncompliance, contamination or other causes. These violations or liabilities could have a material adverse effect on our business, financial condition and results of operations. Under some environmental laws and regulations, we may be liable for the costs of removal or remediation of hazardous substances located on or emanating from the site or facility. These laws and regulations often impose strict and, under certain circumstances, joint and several liability without regard to whether the owner or operator knew of, or was responsible for, the presence of hazardous substances. We may incur liability in connection with the use, management and disposal of these substances. We use hazardous materials such as petroleum products for fueling our equipment and vehicles and solvents to clean and maintain equipment and vehicles. We incur expenses associated with using, storing and managing these materials in compliance with environmental requirements. We also generate and must manage in accordance with applicable environmental laws and regulations certain used or spent materials such as used motor oil, radiator fluid and solvents. We often seek to reuse, recycle or dispose of these spent materials at offsite disposal facilities in accordance with environmental laws and regulations. We could become liable under various federal, state and local laws and regulations for environmental contamination at off-site facilities where our waste has been disposed of, regardless of whether the waste was disposed of in compliance with environmental requirements. Environmental and safety requirements may become stricter or be interpreted and applied more strictly in the future. In addition, we may be required to indemnify other parties for adverse environmental conditions that are now unknown to us. These future changes or interpretations, or the indemnification for such adverse environmental conditions, could result in environmental compliance or remediation costs not anticipated by us, which could have a material adverse effect on our business, financial condition or results of operations. Fluctuations in fuel costs or reduced supplies of fuel could harm our business. One of our competitive advantages is the mobility of our fleet. We could be adversely affected by limitations on fuel supplies or increases in fuel prices that result in higher costs of transporting equipment from location to location. Severe weather conditions may affect our operations. Our business may be materially affected by severe weather conditions in areas where we operate. This may entail the evacuation of personnel and stoppage of services. In addition, if particularly severe weather affects platforms or structures, this may result in a suspension of our service activities to these site pads. Any of these events could adversely affect our financial condition, results of operations and cash flows. ITEM 1B:UNRESOLVED STAFF COMMENTS None ITEM 2: PROPERTIES None 10 ITEM 3: LEGAL PROCEEDINGS On May 9, 2012, the Company entered into a note with Asher Enterprises in the amount of $47,500. Per the Note agreement, the Company is required to hold 5 “times” the amount of shares it would take to convert the note in reserve. On November 21, 2012, the Company has defaulted on its convertible note with Asher Enterprises which it entered into on May 9, 2012. Per the terms of the agreement, Asher Enterprises triggered the default, as the Company was not in compliance with its filing requirements per Securities and Exchange Commission 1934 Exchange Act. As such the Company, as of the date of the default, will accrue for the interest rate of 22% in relation to the terms set within the convertible note agreement, and repayment of 150% the amount of principal of $71,250. As of October 12, 2013, the Company has mediated the default on the note. The Company will still owe the balance of $71,250, which occurred during the period of default. As of December 31, 2013, the Company has fully converted the principle and interest of the note. On September 4, 2013, the Company settled its obligation to Trafalgar Capital Group, SARL, in the amount of $234,537 in debt. The settlement will relieve all encumbrances of Trafalgar on the Company’s financials. The settlement in the amount of $40,800 has relieved all encumbrances of Trafalgar on the Company’s financials and noted a gain in the amount of $193,737. ITEM 4: MINE SAFETY DISCLOSURES None PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock has been quoted on the OTC Markets under the symbol “NASV.QB” since October12, 2007. The quarterly high and low close information on the OTC Markets of our common stock for each full quarterly period is as follows: Fiscal Year Ending December 31, 2013: High Low Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Fiscal Year Ending December 31, 2012: High Low Fourth Quarter $ $ Third Quarter Second Quarter First Quarter These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Sales of Unregistered Securities On August 22, 2013, the Company granted 7,496,036 shares of restricted common stock in final consideration for the convertible note dated April 29, 2011. The original amount of the note was $15,000. The final conversion was valued at $0.00084 per share or $6,298 including principle and interest. These shares were issued on November 12, 2013. On October 16, 2013, the Company issued 5,000,000 of restricted common stock in consideration for services provided to the Company for investor relations. The shares were valued at $25,000 or $0.005 per share. On October 17, 2013, the Company issued 7,142,857 shares of restricted common stock in consideration for the convertible note dated May 9, 2012 in the amount of $20,000. The shares were converted at a price per share of $0.0028 per share. 11 On November 5, 2013, the Company provided a stock payable in the amount of 10,000,000 of restricted common stock in consideration for services provided to the Board of Directors of the Company. The shares were valued at $31,000 or $0.0031 per share. On March 20, 2014, the Company issued the stock payable. On November 12, 2013, the Company issued 12,500,000 shares of restricted common stock in consideration for the convertible note dated May 9, 2012 in the amount of $15,000. The shares were converted at a price per share of $0.0012 per share. On November 19, 2013, the Company issued 27,272,727 shares of restricted common stock in consideration for the convertible note dated May 9, 2012 in the amount of $30,000. The shares were converted at a price per share of $0.0011 per share. On November 20, 2013, the Company issued 16,500,000 of restricted common stock in consideration for services agreement to the Company on July 5, 2013. The shares were valued at $18,150 or $0.0011 per share. On November 25, 2013, the Company issued 10,956,522 shares of restricted common stock in final consideration for the convertible note dated May 9, 2012 in the amount of $10,080. The shares were converted at a price per share of $0.0009 per share. On March 20, 2014, the Company issued 10,000,000 of a stock payable noted on November 5, 2013; the shares were valued at $31,000 or $0.0031 per share on the date of the stock payable. On March 26, 2014, the Company issued 118,000,000 shares of restricted common stock in consideration for the amended purchase and sale agreement dated March 21, 2014. On April 1, 2014, the Company issued 4,000,000 shares of restricted common stock for service agreements dated April 1, 2014. On April 2, 2014, the Company issued 4,000,000 shares of restricted common stock for security on a note payable agreement dated April 2, 2014. All transactions within the year involving our sales of our securities were disclosed under our reviewed financials Form 10-Q for fiscal year 2013 and our audited financial statement in this Form 10K for fiscal year 2013, for the Securities Act.Shares issued for cash consideration paid to us are valued at the purchase price per share; all other shares are valued as stated.All shares issued were issued as “restricted” shares of our common stock except as otherwise expressly stated. Holders As of April 11, 2014, we had751,987,293shares of common stock issued and outstanding and approximately 470 shareholders of record of our common stock. ITEM 6: SELECTED FINANCIAL DATA NAS under regulation S-K qualifies as a small reporting company and is not required to provide information required by this item. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Safe Harbor for Forward-Looking Statements When used in this Annual Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act and Section 21e of the Exchange Act regarding events, conditions, and financial trends that may affect the Company’s future plans of operations, business strategy, operating results, and financial position. Persons reviewing this Annual Report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual result may differ materially from those included within the forward-looking statements as a result of various factors. Such factors include, but are not limited to, general economic factors and conditions that may directly or indirectly impact our financial condition or results of operations. 12 Executive Overview Overview Central to an understanding of our financial condition and results of operations is our current cash shortage.At April 11, 2014, our cash on hand was approximately $85,000, and at December 31, 2013, our operating revenues were insufficient to fund our operations.Consequently, our audited December 31, 2013 financial statements contain, in Note 3, an explanatory paragraph to the effect that our ability to continue as a going concern is dependent on our ability to expand our operations through acquisitions in 2014 and beyond. We will be carefully managing our overhead to maximize the effects of profitable acquisitions. Our goal is to acquire companies with track records of long term, stable, and profitable operations. Each subsidiary will operate as its own entity with current management retained. This will allow the Company’s management to focus on maintaining or increasing current levels of revenues and profitability. On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. On March 21, 2014, the Company amended its purchase and sale agreement to JD (See Item I: Acquisitions affected for additional information). Critical Accounting Policies The following policies are critical although they may not be active during periods our operations were dormant. Use of Estimates The methods, estimates and judgments we use in applying our accounting policies have a significant impact on the results we report in our financial statements and which we discussed below in Item 8. Some of our accounting policies require us to make difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. We believe our critical accounting policies are those described below. Allowance for Doubtful Accounts As required by the Receivables Topic of FASB ASC, the Company is required to use a predetermined method in calculating the current value for its bad debt on overall accounts receivable. We estimate our accounts receivable risks to provide allowances for doubtful accounts accordingly. We believe that our credit risk for accounts receivable is limited because of the way in which we conduct business largely in the areas of contracts. Accounts receivable includes the accrual of work in process for project contracts and field service revenue. We recognize that there is a potential of not being paid in a 12 month period. Our evaluation includes the length of time receivables are past due, adverse situations that may affect a contract’s scope to be paid, and prevailing economic conditions. We assess each and every customer to conclude whether or not remaining balances outstanding need to be placed into allowance and then re-evaluated for write-off. We review all accounts to ensure that all efforts have been exhausted before noting that a customer will not pay for services rendered. The evaluation is inherently subjective and estimates may be revised as more information becomes available. Potential Derivative Instruments We periodically assess our financial and equity instruments to determine if they require derivative accounting. Instruments which may potentially require derivative accounting are conversion features of debt and common stock equivalents in excess of available authorized common shares. Stock-Based Compensation As required by the Stock-based Compensation Topic of FASB ASC, transactions in which the Company exchanges its equity instruments for goods or services is accounted for using authoritative guidance for stock based compensation. This guidance also addresses transactions in which the Company incurs liabilities in exchange for goods or services that are based on the fair value of the Company’s equity instruments or that may be settled by the issuance of those equity instruments. 13 If the Company issues stock for services, which are performed over a period of time, the Company capitalizes the value paid in the equity section of the Company’s financial statements, as it’s a non-cash equity transaction. The Company accretes the expense to stock based compensation expense on a monthly basis for services rendered within the period. We use the fair value method for equity instruments granted to non-employees and will use the Black-Scholes model for measuring the fair value of options, if issued. The stock based fair value compensation is determined as of the date of the grant or the date at which the performance of the services is completed (measurement date) and is recognized over the vesting periods. If shares are issued for services to be performed over a period by a vendor, we capitalize the value paid and amortize the expense in association with services actually rendered. Shares issued to employees are expensed upon issuance. Revenue Recognition As required by the Revenue Recognition Topic of FASB ASC, the Company is required to use predetermined contract methods in determining the current value for revenue. Project Contracts Project revenue is recognized on a progress-basis - the Company invoices the client when it has completed the specified portion of the agreement, thereby, ensuring the client is legally liable to the Company for payment of the invoice. On progress-basis contracts, revenue is not recognized until this criterion is met. The Company generally seeks progress-based agreements when a job project takes longer than 30 days to complete. Service Contracts Service revenue is recognized on a completed project basis - the Company invoices the client when it has completed the services, thereby, ensuring the client is legally liable to the Company for payment of the invoice. On service contracts, revenue is not recognized until the services have been performed. The Company generally seeks service based agreements when project based contracts have been completed. In all cases, revenue is recognized as earned by the Company. Though contracts may vary between a progress-basis and completed project basis, as the client becomes liable to the Company for services provided, as defined in the agreement, the client is then invoiced and revenue is accordingly recognized and recorded. The Company does not recognize or record any revenues for which it does not have a legal basis for invoicing or legally collecting. Results of Operations for the Fiscal Years Ended December 31, 2013 and 2012 Summary of Consolidated Results of Operations Year Ended December 31, %Change Revenue $ $ 0 % Cost of revenue 0 % Total gross loss 0 % Operating expenses: Selling, general and administrative expenses 35 % Consulting fees 100 % Professional fees and related expenses 148 % Forgiveness of accrued officer compensation ) 100 % Gain on extinguishment of accounts payable ) ) % Operating loss ) ) ) % Loss on disposal of fixed asset ) % Interest expense, net ) % Fair value of derivative liability ) ) % Gain on debt extinguishment ) 100 % Loss on default on debt ) % Net income (loss) $ ) $ ) ) % Operating loss; Net income (loss). For the year ended December 31, 2013, compared to the year ended December 31, 2012, our operating loss decreased by $60,285, or (23)%, to $(205,970). Out net loss decreased by $(229,467) or (45)% to $(280,596) due to the non-reoccurring gain on debt extinguishment, we attributed a gain on extinguishment of accounts payable to our write-off of accounts payable as of December 31, 2013, in the amount of $435,446, primarily salaries forgiven by our executive officers. 14 Interest Expense, net.Interest expense, net decreased slightly by $(39,194), or (12)%, to $281,461, due to the settlement of Trafalgar debt and convertible note interest incurred for the year ending December 31, 2013. Gain / loss on extinguishment of debt and accounts payable.This is a non-recurring, non-cash economic event, of our write-off of Trafalgar debt and additional gain on our debt extinguishments and extinguishment of accounts payable in the amount of $435,446 and debt extinguishment of $206,835. Financial Condition Summary of Consolidated Balance Sheets December 31, % Change CASH $ $ % TOTAL ASSETS $ $ % TOTAL CURRENT LIABILITIES, OTHER $ $ )% LONG TERM LIABILITIES % TOTAL LIABILITIES )% STOCKHOLDER’S DEFICIT ) ) )% TOTAL LIABILITIES & STOCKHOLDER’S DEFICIT $ $ % Assets: At December 31, 2013, our consolidated total assets increased by $17,044, or 2,614%, to $17,696, which we acquired through our limited financing efforts (issuing both equity and debt agreements) for use in payments for our regulatory filing requirements, and settlement of some of our debt obligations compared to the previous year where we used limited funding, through both equity and debt agreements, for the same purposes. Liabilities: At December 31, 2013, our current liabilities decreased by $(646,570), or (18)%, to $2,893,068, due to our gain on settlement of Trafalgar debt and other debt, our gain in forgiveness of accrued salaries and repayment of limited vendor payables.Along with an increase in long-term debt of $169,500 or 100% compared to last year of $0. As we have been unable to pay the payroll tax, we have accrued for both the penalties and interest to date. We are actively seeking additional funding to pay these obligations. Stockholders’ Deficit: Our consolidated stockholders’ deficit increased by $(494,114), or (14)%, to $3,044,872 primarily due to the Company’s net loss, and conversion of debt and issuance of stock for services. Commitment and Contingencies On September 4, 2013, the Company settled its obligation to Trafalgar Capital Group, SARL, in the amount of $234,537 in debt. The settlement relieved all encumbrances of Trafalgar on the Company’s financials. The settlement in the amount of $40,800 has relieved all encumbrances of Trafalgar on the Company’s financials and noted a gain in the amount of $193,737. Off-Balance Sheet Arrangements At December31, 2013, we had no off-balance sheet arrangements that have, or are reasonably likely to have, a current or future material effect on our condensed consolidated financial condition, results of operations, liquidity, capital expenditures, or capital resources. Liquidity and Capital Resources/ Plan of Operation for the Next Twelve Months The economic downturn had a severe effect on us.For the year ended December 31, 2013, our accounts receivable were $0 due to an entry of all of our subsidiaries into dormancy in 2012. As of April 11, 2014 our cash on hand was approximately $85,000. 15 The Company has evaluated the scope of its business plan and has modified the plan to reduce corporate overhead functions leaving all operating activities at the subsidiary level. The benefits of this new direction will begin to be realized in early 2014. Our goal is to acquire companies with track records of long term, stable, and profitable operations.Each subsidiary operates as its own entity with current management retained. This will allow the Company’s management to focus on maintaining or increasing current levels of revenues and profitability.Each subsidiary provides their financials to NAS and the Company will make site visits to ensure companies are in compliance for reporting and monitoring purposes. We feel this new focus will offer each subsidiary an opportunity for growth through synergies created by becoming a part of NAS. On February 28, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. JD also provides oil and gas equipment rental services, hot shot, roustabout services and construction site development services. JD also operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. JD is the first of many that will provide operational revenues and increase in fixed asset value for NAS. JD’s purchase has added additional long-term debt to NAS, which we intend to repay as a part of our recapitalization strategy, which has begun. We are also in the process of additional financing to provide to JD capital for their expansion plans. These capital financing requests are an added bonus to the growth strategy of NAS and will improve our recapitalization efforts. Summary of Consolidated Cash Flow for the year ended December 31, 2013 and 2012 (rounded) Our total cash increased approximately by $17,000, or 2,429%, to $17,700 for the year ended December 31, 2013, compared to $700 for the year ended December 31, 2012. Our consolidated cash flows for the years ended December 31, 2013 and 2012 were as follows: Year Ended December 31, Net cash (used) by operating activities $ ) $ ) Net cash (used) by investing activities $ $ Net cash provided by financing activities $ $ Operating Activities: Our total cash used by operating activities increased by $125,200, or 93%, to $(260,200) for the year ended December 31, 2013, compared to $(135,000) for the year ended December 31, 2012.The change is primarily due to accrual of liabilities in our operating activities, stock issued for services rendered, accretion of our beneficial conversion features on our convertible debt, and a decrease due to our gain in extinguishment of accounts payable. Investing Activities:We had no investing activities for the year ended December 31, 2013, and the year ended December 31, 2012, respectively. Financing Activities: Our total cash provided by financing activities increased by $142,900, or 106%, to $277,200 for the year ended December 31, 2013, compared to $134,300 for the year ended December 31, 2012. The increase is due in part toentering into new debt and convertible debt to pay for our regulatory filing requirements, and to settle out of additional debt obligations. Current Commitments for Expenditures Our current cash commitments, which include our subsidiary JD, are for expenditures that mainly provide for operations and regulatory compliance in nature. We seek to use current funding for debt services, operations and to remain current with any SEC filings that are required. 16 ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Limitations upon Broker-Dealers Effecting Transactions in "Penny Stocks" Trading in our common stock is subject to material limitations as a consequence of regulations, which limits the activities of broker-dealers effecting transactions in "penny stocks". Pursuant to Rule 3a51-1 under the Exchange Act, our common stock is a "penny stock" because it (i) is not listed on any national securities exchange or The NASDAQ Stock Market™, (ii) has a market price of less than $5.00 per share, and (iii) its issuer (the Company) has net tangible assets less than $2,000,000 (if the issuer has been in business for at least three (3) years) or $5,000,000 (if the issuer has been in business for less than three (3) years). Rule 15g-9 promulgated under the Exchange Act imposes limitations upon trading activities on "penny stocks", which makes selling our common stock more difficult compared to selling securities which are not "penny stocks." Rule 15a-9 restricts the solicitation of sales of "penny stocks" by broker-dealers unless the broker first (i) obtains from the purchaser information concerning his financial situation, investment experience and investment objectives, (ii) reasonably determines that the purchaser has sufficient knowledge and experience in financial matters that the person is capable of evaluating the risks of investing in "penny stocks", and (iii) delivers and receives back from the purchaser a manually signed written statement acknowledging the purchaser's investment experience and financial sophistication. Rules 15g-2 through 15g-6 promulgated under the Exchange Act require broker-dealers who engage in transactions in "penny stocks" first to provide their customers with a series of disclosures and documents, including (i) a standardized risk disclosure document identifying the risks inherent in investing in "penny stocks", (ii) all compensation received by the broker-dealer in connection with the transaction, (iii) current quotation prices and other relevant market data, and (iv) monthly account statements reflecting the fair market value of the securities. There can be no assurance that any broker-dealer, which initiates quotations for the Common Stock, will continue to do so, and the loss of any such broker-dealer likely would have a material adverse effect on the market price of our common stock. Fluctuations in Stock Price Our common stock has been quoted on the Pink Sheets since October 12, 2007. Since that date, our common shares have traded on the Pink Sheets between a low of $0.0004 per share and a high of $0.56 per share. The market price of our common stock may change significantly in response to various factors and events beyond our control, including but not limited to the following: (i) the risk factors described herein; (ii) a shortfall in operating revenue or net income from that expected by securities analysts and investors; (iii) changes in securities analysts’ estimates of our financial performance or the financial performance of our competitors or companies in our industry generally; (iv) general conditions in the economy as a whole; (v) general conditions in the securities markets; (vi) our announcements of significant contracts, milestones, acquisitions; (vii) our relationship with other companies; (viii) our investors’ view of the sectors and markets in which we operate; or (ix) additions or departures of key personnel. Some companies that have volatile market prices for their securities have been subject to security class action suits filed against them. If a suit were to be filed against us, regardless of the outcome, it could result in substantial costs and a diversion of our management’s attention and resources. This could have a material adverse effect on our business, results of operations and financial condition. Limited Public Trading Market Our common stock is currently quoted for trading on the Over the Counter (“OTC”) QB markets. Trading in stocks quoted on the OTC is often thin and characterized by wide fluctuations in trading prices. With the registration of our Form 10, we seek to increase our trading volume in our current market, however, there can be no assurance that a more active trading market will commence in our securities on the Pink Sheets. Further, in the event that an active trading market commences on the Pink Sheets, there can be no assurance as to the level of any market price of our shares of common stock, whether any trading market will provide liquidity to investors, or whether any trading market will be sustained. 17 Companies quoted for trading on the Over-The-Counter Bulletin Board must be reporting issuers under Section 12 of the Exchange Act and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the Over-The-Counter Bulletin Board. If our common stock is quoted on the Over-The-Counter Bulletin Board, and we fail to remain current on our reporting requirements, we could be removed from the Over-The-Counter Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. In addition, we may be unable to regain our quotation privileges on the Over-The-Counter Bulletin Board, which may have an adverse material effect on our business. Accordingly, there can be no assurance as to the liquidity of any present or future markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. Shares Eligible for Future Sale The sale of a substantial number of shares of our common stock, or the perception that such sales could occur, could adversely affect prevailing market prices for our common stock. In addition, any such sale or perception could make it more difficult for us to sell equity, or equity related, securities in the future at a time and price that we deem appropriate. With the effectiveness of our registration statement, we might elect to adopt a stock option plan and register the shares of common stock reserved for such a plan or register shares of stock for equity funding groups. The shares of common stock issued under such plan, other than shares held by affiliates, if any, would be immediately eligible for resale in the public market without restriction. The sales of shares of our common stock, which are not registered under the Securities Act, known as “restricted” shares, typically are affected under Rule 144. At April 16, 2012 we had outstanding an aggregate of 200,000,000 shares of restricted common stock. In accordance with the recent amendments to Rule 144, since we formerly were a “shell” company our shares of restricted common stock are eligible for sale under Rule 144 as of October 6, 2009 at which time we became subject to the reporting requirements of the Exchange Act, i.e., our registration statement became effective, and thereafter, have complied with our reporting requirements under the Exchange Act. On March 23, 2012, the Company filed a form DEF 14A which will increase on shareholder approval our authorized common stock from 200,000,000 to 1,000,000,000. No Dividends We have never paid any dividends on our common stock and we do not intend to pay any dividends in the foreseeable future. 18 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Consolidated Financial Statements of NATIONAL AUTOMATION SERVICES, INC. Page Report of Independent Registered Public Accounting Firm 20 Consolidated Balance Sheets –December 31, 2013 and 2012, respectively 21 Consolidated Statements of Operations –December 31, 2013 and 2012, respectively 22 Consolidated Statements of Stockholders’ Deficit 23 Consolidated Statements of Cash Flows –December 31, 2013 and 2012, respectively 24 Notes to the Consolidated Financial Statements 25-36 19 Report of Independent Registered Public Accounting Firm To the Board of Directors of National Automation Services, Inc.: We have audited the accompanying consolidated balance sheets of National Automation Services, Inc. as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the two years ended December 31, 2013 and 2012.National Automation Services, Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of National Automation Services, Inc. as of December 31, 2013 and 2012, and its consolidated results of operations and cash flows for the two years ended December 31, 2013 and 2012, in conformity with generally accepted accounting principles in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has limited operations and continued net losses.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Keeton CPA Keeton CPA Henderson, NV April 11, 2014 20 NATIONAL AUTOMATION SERVICES, INC., CONSOLIDATED BALANCE SHEETS DEC 31, 2013 DEC 31, 2012 ASSETS CURRENT ASSETS Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payables and accrued liabilities $ $ Current portion of loans, capital leases and line of credit Convertible debt, net of beneficial conversion feature net of $920 and $5,989, respectively Related party payable Total current liabilities Loans, capital leases and line of credit Total liabilities STOCKHOLDERS’ DEFICIT Common stock $0.001 par value, 1,000,000,000 authorized, 615,987,293 and 336,424,883 shares issued and outstanding, respectively Additional paid in capital Stock payable Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 21 NATIONAL AUTOMATION SERVICES, INC., CONSOLIDATED STATEMENTS OF OPERATIONS YEAR ENDED DECEMBER 31, YEAR ENDED DECEMBER 31, REVENUE $ $ COST OF REVENUE GROSS LOSS OPERATING EXPENSES Selling, general and administrative expenses Consulting fees Professional fees and related expenses Gain on settlement of accounts payable ) Forgiveness of accrued officer compensation ) TOTAL OPERATING EXPENSES OPERATING LOSS ) ) OTHER INCOME – nonrecurring Gain on extinguishment of debt ) OTHER EXPENSE, non-operating Loss on disposal of fixed asset Fair value of derivative liability ) Interest expense, net Loss on default of debt TOTAL OTHER EXPENSE, non-operating LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES NET LOSS $ ) $ ) BASIC & DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC & DILUTED The accompanying notes are an integral part of these consolidated financial statements. 22 NATIONAL AUTOMATION SERVICES, INC., CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT Common Stock Shares Amount Additional Paid-in Capital Stock Payable/ Receivable Accumulated Deficit Total 0.001 par value Balance at December 31, 2011 $ ) $ ) Stock for conversion of debt $ $ ) $ $ $ Stock payable for cash, net of offering costs Stock payable fair value equity instrument ) Convertible note (BCF) Net loss ) ) Balance at December 31, 2012 $ ) $ ) Stock for cash, net of offering costs $ $ $ ) $ $ Stock for conversion of debt Stock for services Stock for accrued salaries Convertible note (BCF) Net loss ) ) Balance at December 31, 2013 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 23 NATIONAL AUTOMATION SERVICES, INC., CONSOLIDATED STATEMENTS OF CASH FLOWS YEAR ENDED DEC 31, 2013 YEAR ENDED DEC 31, 2012 Operating Activities Net (loss) income $ ) $ ) Cash used by operating activities Depreciation and amortization Stock for services Gain on extinguishment of debt ) Accretion of convertible notes beneficial conversion feature Loss on disposal of assets Fair value of derivative ) Expenses paid by related party Fair value of equity instrument Loss on default of note payable Forgiveness of accrued officer compensation ) Gain on extinguishment of accounts payable ) Changes in assets Decrease in receivables Decrease in prepaid expenses Changes in liabilities Decrease in accounts payable and accrued liabilities Cash used by operating activities ) ) Investing Activities Cash provided (used) by investing activities Financing activities Proceeds from sale of stock, net of offering costs Proceeds from convertible notes Proceeds from loans Payments for loans and capital leases ) ) Cash provided by financing activities Increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ $ SUPPLEMENTAL CASH FLOW Cash paid for interest $ $ Cash paid for income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING TRANSACTIONS Disposal of fixed assets $ $ Stock for conversion of debt and interest $ $ Beneficial conversion feature on convertible debt $ $ ) Stock payable issued for repayment of services $ $ Convertible notes for expenses paid by related party $ $ Stock for conversion of accrued salaries $ $ The accompanying notes are an integral part of these consolidated financial statements. 24 NATIONAL AUTOMATION SERVICES, INC., NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and basis of presentation Basis of Financial Statement Presentation The accompanying audited consolidated financial statements of National Automation Services, a Nevada corporation (“NAS”, or the “Company”), have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.All significant intercompany transactions and accounts have been eliminated in consolidation. These financial statements have been presented in accordance with the Securities and Exchange Commission (“SEC”) rules governing a smaller reporting company for both periods of December 31, 2013, and December 31, 2012. Business Overview NAS is a public holding company that serves various market sectors. Currently our market concentration is in the Petro-chemical industry. Our business plan takes action with expansion through carefully selected acquisitions. Our offerings are needed by a wide variety of companies across varied market segments, from food processing, to nuclear power both private and public sectors. Our focus is to increase shareholder value through these carefully selected companies bringing oversight and resources to each which will allow them to maximize profitability and growth opportunities within their markets and existing and expanding customer base.This strategy will allow for rapid advancement in overall assets and revenue streams for the Company. On February 24, 2014, the Company entered into a purchase and sale agreement with JD Field Services (“JD”). This is the first of several anticipated acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. JD also provides oil and gas equipment rental services, hot shot, roustabout services and construction site development services. JD also operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. Reclassifications Certain amounts in the financial statements of the prior years have been reclassified to conform to the current year presentation for comparative purposes. The Company reclassified the stock held in reserve to common stock. Common stock was presented as net of issued and outstanding and the reserve shares (as noted in our Asher agreements). Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Concentrations of Credit and Business Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash. The Company places its cash with high credit quality financial institutions and generally limits the amount of credit exposure to the amount in excess of the Federal Deposit Insurance Corporation coverage limit of $250,000. As of December 31, 2013, the Company did not have cash in any one banking institution that exceeded this limit. 25 Potential Derivative Instruments We periodically assess our financial and equity instruments to determine if they require derivative accounting. Instruments which may potentially require derivative accounting are conversion features of debt and common stock equivalents in excess of available authorized common shares. We have determined that the conversion features of our debt instruments are not derivative instruments because they are conventional convertible debt. Income Taxes As required by the Income Tax Topic of FASB ASC, income taxes are provided for using the liability method of accounting in accordance with the new codification standards. Deferred tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The computation of limitations relating to the amount of such tax assets, and the determination of appropriate valuation allowances relating to the realizing of such assets, are inherently complex and require the exercise of judgment. As additional information becomes available, we continually assess the carrying value of our net deferred tax assets. Stock Based Compensation Stock based compensation is accounted for using the Equity-Based Payments to Non-Employee Topic of the FASB ASC, which establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services. It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity's equity instruments or that may be settled by the issuance of those equity instruments. We determine the value of stock issued at the date of grant. We also determine at the date of grant the value of stock at fair market value or the value of services rendered (based on contract or otherwise) whichever is more readily determinable. Earnings (loss) per share basic and diluted Earnings per share is calculated in accordance with the Earnings per Share Topic of the FASB ASC. The weighted-average number of common shares outstanding during each period is used to compute basic earnings (loss) per share. Diluted earnings per share is computed using the weighted average number of shares plus dilutive potential common shares outstanding. Potentially dilutive common shares consist of employee stock options, warrants, and other convertible securities, and are excluded from the diluted earnings per share computation in periods where the Company has incurred net loss. During the year ended December 31, 2013 and 2012, the Company incurred net losses, resulting in no potentially dilutive common shares. Fair Value Accounting As required by the Fair Value Measurements and Disclosures Topic of the FASB ASC, fair value is measured based on a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions (For additional information see Note 7: Fair value). The three levels of the fair value hierarchy are described below: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; 26 Level 3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). NOTE 2: Recently adopted and recently issued accounting guidance Adopted In February 2013, the FASB issued ASU No. 2013-02, Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income, which is included in ASC 220, Comprehensive Income. This update improves the reporting of reclassification out of accumulated other comprehensive income. The adoption of this guidance did not have a material impact on the Company’s financial position, results of operations or cash flows. In July 2013, FASB issued ASU No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. This ASU is effective for interim and annual periods beginning after December 15, 2013. This update standardizes the presentation of an unrecognized tax benefit when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists.The adoption of this accounting standard updatebecame effective for the Company’s interim and annual reporting periods beginning January 1, 2013. In May 2011, the FASB (“Financial Accounting Standards Board”) issued an accounting standard update that amends the accounting standard on fair value measurements. The accounting standard update provides for a consistent definition and measurement of fair value, as well as similar disclosure requirements between U.S. generally accepted accounting principles and International Financial Reporting Standards. The accounting standard update changes certain fair value measurement principles, clarifies the application of existing fair value measurement, and expands the fair value measurement disclosure requirements, particularly for Level 3 fair value measurements. The amendments in this accounting standard update are to be applied prospectively and are effective for interim and annual periods beginning after December 15, 2011. The adoption of this accounting standard update will become effective for the reporting period beginning January 1, 2012. The adoption of this guidance did not have a material impact on the Company’s financial position, results of operations or cash flows. In June 2011, the FASB issued an accounting standard update which requires the presentation of components of other comprehensive income with the components of net income in either (1) a continuous statement of comprehensive income that contains two sections, net income and other comprehensive income, or (2) two separate but consecutive statements. This accounting standard update eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity, and is effective for interim and annual periods beginning after December 15, 2011. In December 2011, the FASB issued ASU 2011-12, “Comprehensive Income - Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05,” to defer the effective date of the specific requirement to present items that are reclassified out of accumulated other comprehensive income to net income alongside their respective components of net income and other comprehensive income. All other provisions of this update, which are to be applied retrospectively, are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of this accounting standard update will become effective for the reporting period beginning January 1, 2012. The adoption of this guidance did not have a material impact on the Company’s financial position, results of operations or cash flows. In September 2011, the FASB issued an accounting standard update that amends the accounting guidance on goodwill impairment testing. The amendments in this accounting standard update are intended to reduce complexity and costs by allowing an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment to determine whether it should calculate the fair value of a reporting unit. The amendments also improve previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The amendments in this accounting standard update are effective for interim and annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of this accounting standard update will become effective for the reporting period beginning January 1, 2012. The adoption of this guidance did not have a material impact on the Company’s financial position, result of operations or cash flows. 27 In December 2011, the FASB issued Accounting Standard Update 2011-10, “Derecognition of in Substance Real Estate—a Scope Clarification” to clarify that when a parent (reporting entity) ceases to have a controlling financial interest (as described in ASC subtopic 810-10, Consolidation) in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt, the reporting entity should apply the guidance in subtopic 360-20, Property, Plant and Equipment, to determine whether it should derecognize the in substance real estate. Generally, a reporting entity would not satisfy the requirements to derecognize the in substance real estate before the legal transfer of the real estate to the lender and the extinguishment of the related nonrecourse indebtedness. Under this new guidance, even if the reporting entity ceases to have a controlling financial interest under subtopic 810-10, the reporting entity would continue to include the real estate, debt, and the results of the subsidiary’s operations in its consolidated financial statements until legal title to the real estate is transferred to legally satisfy the debt. This amendment is applicable to us prospectively for deconsolidation events occurring after June 15, 2012.The adoption of this accounting standard update will become effective for the reporting period beginning July 1, 2012.The adoption of this guidance did not have a material impact on the Company’s financial position, results of operations, or cash flows. In December 2011, the FASB issued Accounting Standards Update 2011-11, "Disclosures about Offsetting Assets and Liabilities." This update requires entities to disclose both gross information and net information about instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The scope of this update includes derivatives, sale and repurchase agreements and reverse sale and repurchase agreements and securities borrowing and lending arrangements. The Company is required to adopt this update retrospectively for periods beginning after January 1, 2013. The adoption of this accounting standard update did become effective for the reporting period beginning January 1, 2013. Issued Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the SEC did not, or are not believed by management to, have a material impact on the Company's present or future financial position, results of operations or cash flows. NOTE 3: Going concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. The Company had no operating revenues for the year ended December 31, 2013.We had recurring net losses of $(280,596) for the year ended December 31, 2013, compared to the net losses of $(510,063) for the year ended December 31, 2012, and a working capital deficiency of $(2,875,372) at December 31, 2013. Based on the above facts, management determined that there is substantial doubt about the Company’s ability to continue as a going concern. We have begun to expand our operations through acquisition. We will be carefully managing our overhead to maximize the effects of profitable acquisitions. Our business plan is to acquire companies with track records of long term, stable, and profitable operations.Each subsidiary will operate as its own entity with current management retained. This will allow the Company’s management to focus on maintaining or increasing current levels of revenues and profitability. The subsidiaries will use the Company for financial reporting purposes and other financial projections. However, we can give no assurance that our business plan will be successful. We have secured our first acquisition in early 2014 (see Note 10: Acquisitions), to begin this process. NOTE 4: Loans, capital lease and lines of credit The following tables represent the outstanding balance of loans, capital leases and lines of credit (“LOC”) for the Company as of December 31, 2013, and 2012. Year Ended December 31, South Bay Capital loan at an interest rate 12% (a) $ $ Trafalgar promissory note (b) Capital lease, line of credit (c) Kinney note (8/18/13) (d) Goss note (e) Kinney note (11/1/13) (f) Krochak note (g) Loans and capital lease & LOC sub total Less: current portion loans, capital leases, & LOC ) ) Total $ $ 28 (a) On July 25, 2008, the Company entered into a loan agreement with South Bay Capital in the amount of $75,926. Per the terms of the verbal agreement no interest was to be accumulated. On December 19, 2008 the Company repaid South Bay in the amount of $65,000. On September 15, 2009, the Company secured the remaining balance of the loan with a written promissory note. The note bears an interest rate of 12% for the remaining balance of $10,926, and was applied retrospectively to the note as of January 1, 2009.As of December 31, 2013, $10,926 of the debt still remains outstanding with total interest of $45,606; the note is due on demand. (b) On March 25, 2011, the Company entered into a promissory note agreement, which was a part of the Trafalgar Capital settlement agreement on the same date. The note bears an interest of 12% for 6 months. As of September 4, 2013, we owed $200,000 plus accrued interest in the amount of $34,537. On September 4, 2013, the Company settled its obligation to Trafalgar Capital Group, SARL, of outstanding principle and interest in the amount of $234,537. The settlement in the amount of $40,800 has relieved all encumbrances of Trafalgar on the Company’s financials and noted a gain in the amount of $193,737. (c) On January 15, 2009, the Company entered into a capital lease for office equipment. The lease is over a 60 month period, with present lease payments exceeding 90% of fair market value of the property. The capital lease is a five (5) year lease at $481 per month. As of December 31, 2013, the lease is in default as we have not made any payments on the lease since 2011. All of our fixed assets have been disposed of in 2012. We still owe the outstanding lease even though the fixed assets were disposed. The balance as of December 31, 2013 is $17,508.On April 1, 2009, the Company entered into a revolving line of credit with Dell Financial in the amount of $25,000. The Company’s current outstanding balance on the line of credit as of December 31, 2013 was $16,083, which included $8,796 on a capital lease for computers even though the fixed assets were disposed of. (d) On August 18, 2013, the Company entered into a six (6) year interest convertible note agreement. The note bears an interest of 12% annum, at a principle balance of the note $149,500.The terms of conversion are for interest accrued only; the principle balance of the note must be repaid in cash. As of December 31, 2013, the Company owed the principle balance plus accrued interest in the amount of $6,930. (e) On September 19, 2013, the Company entered into a three (3) year interest convertible note agreement. The note bears an interest of 12% annum, at a principle balance of the note $20,000.The terms of conversion are for interest accrued only; the principle balance of the note must be repaid in cash. As of December 31, 2013, the Company owed the principle balance plus accrued interest in the amount of $564. (f) On November 1, 2013, the Company entered into a one (1) year interest convertible note agreement. The note bears an interest of 12% annum, at a principle balance of the note $50,000.The terms of conversion are for interest accrued only; the principle balance of the note must be repaid in cash. As of December 31, 2013, the Company owed the principle balance plus accrued interest in the amount of $986. (g) On January 4, 2012, the Company entered into a promissory note agreement. The note bears an interest of 7% annum, payable on demand.On July 25, 2013, the Company issued 3,325,000 shares of restricted common stock in consideration of the principle and interest in the amount of $16,625. On April 16, 2013, the Company entered into a thirty (30) day promissory note agreement in the amount of $5,000. As of December 31, 2013, the Company has repaid the note. As of December 31, 2013, the Company noted several vendor payables outstanding. As such we recognized cumulative interest accrued on their outstanding balances in the amount of $101,920 which is included in accrued liabilities. NOTE 5: Related party transactions On December 31, 2010, the Company entered into a promissory note with a former officer of the Company, for $13,000. The terms of the loan were to repay of the loan in the amount of $13,000 with a 10% annual interest to start as of December 31, 2010. As of December 31, 2013, we owed $2,000 plus accrued interest in the amount of $2,250. On December 31, 2010, the Company entered into a promissory note with a former officer of the Company, for $9,760. The terms of the loan were to repay of the loan in the amount of $9,760 with a 10% annual interest to start as of December 31, 2010. As of December 31, 2013, we owed $9,760 plus accrued interest in the amount of $2,928. 29 On December 31, 2010, the Company entered into a promissory note with a former employee of the Company, for $9,500. The terms of the loan were to repay of the loan in the amount of $9,500 with a 10% annual interest to start as of December 31, 2010. As of December 31, 2013, we owed $9,500 plus accrued interest in the amount of $2,850. On April 1, 2009, we modified the verbal loan agreement entered into on June 30, 2008 with a former director of the Company, which had a balance of $50,000 as of December 31, 2008, by making it a formal promissory note, capitalizing accrued interest into the principal ($36,000) and including an annual interest rate of 10%.On August 15, 2011, we repaid a portion of the note obligation in the amount of $15,000, which reduced our principle obligation from $86,000 to $71,000. As of December 31, 2013, we owed $71,000 plus accrued interest in the amount of $36,350.As of December 31, 2013, the note holder has called the note. On November 5, 2008, the Company entered into agreement promissory note with a former director of the Board, for $77,000. The terms of the loan were to repay of the loan in the amount of $72,000 with the addition of a $5,000 fee for interest or incur a $250 a day late fee if paid after December 5, 2008. On April 1, 2009 the loan agreement was modified to remove the $250 a day late fees and add an annual interest rate of 10%.As of December 31, 2013, we owed $79,913 plus accrued interest in the amount of $66,815. NOTE 6: Convertible notes As of December 31, 2013, the following convertible notes payable are outstanding. Description Note Value BCF Value Amortized BCF Interest accrued Convertible note issued on April 15, 2011, at a 20% interest rate for six months, convertible to shares of stock at $0.02 per share Convertible note issued on September 16, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 11, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on November 20, 2013, at an annual 10% interest rate for the three months, convertible to shares of stock at $0.005 per share Convertible note issued on July 10, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.001 per share Convertible note issued on September 11, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 10, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 18, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share 57 Total $ 30 NOTE 7: Fair Value In accordance with authoritative guidance, the table below sets forth the Company's financial assets and liabilities measured at fair value by level within the fair value hierarchy. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair value at December 31, 2013 Total Level 1 Level 2 Level 3 Assets: Total $ Liabilities, and stockholder’s deficit: Convertible debt, net of beneficial conversion feature $ Total $ Fair value at December 31, 2012 Total Level 1 Level 2 Level 3 Assets: Total $ Liabilities, and stockholders’ deficit: Fair value of equity instrument $ Convertible debt, net of beneficial conversion feature $ $ Total $ NOTE 8: Income taxes At December 31, 2013 and 2012, the Company had federal and state net operating loss carry-forwards of approximately $7,313,000 and $6,914,000, respectively, which begin to expire in 2027. The components of net deferred tax assets, including a valuation allowance, are as follows (rounded): Year Ended December 31, Deferred tax asset: Net operating loss carry forward $ $ Stock based compensation Total deferred tax assets Less: valuation allowance ) ) Net Deferred Tax Assets $ $ The valuation allowance for deferred tax assets as of December 31, 2013 and 2012 was $2,559,600 and $2,419,800, respectively. In assessing the recovery of the deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income in the periods in which those temporary differences become deductible. Reconciliation between the statutory rate and the effective tax rate is as follows: Year Ended December 31, Federal statutory tax rate 35
